Title: From Benjamin Franklin to Lachlin MacLeane, [November 1767]
From: Franklin, Benjamin
To: MacLeane, Lachlin


Sir
[November 1767]
Sir Wm. Johnson’s Letter of May 30, 1767 of which you have been so kind as to communicate an Extract to me, has no Relation to the propos’d Boundary Line between the English Colonies and the Indian Country. It is merely a Line of Division between the two Colonies of Pensilvania and Maryland, now running by Agreement of the two Proprietaries, and as it is to run East and West, and go across the Allegany Mountains thro’ Lands not yet purchas’d of the Indians, who are apt to be extreamly jealous and uneasy when they see Men with surveying Instruments in their Country, thinking they come to take away their Land, it was necessary to explain this Matter to them before hand, and obtain their Leave, letting them know that all the two Proprietors meant, was to mark out a Boundary, on the different Sides of which they might purchase from the Indians, without interfering with each other, when the Indians should be dispos’d to sell. I am, &c.
B.F.